DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-F, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020. Examiner notes that the response filed states that claims 35-39 are withdrawn for referring to the non-elected species. However, claims 35-39 do not exist in the present application. As indicated on the claims dated 11/16/2020, it is understood that applicant intends to withdraw claim 9 for referring to the non-elected species.
Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the prior art of record fails to teach or render obvious a method comprising releasably engaging the slot of the device with a distal end of the interior tube, in combination with the remaining limitations of the claims. The closest prior art is Cartledge et al. (US 2008/0306586), which teaches the limitations of claim 5 but is silent regarding releasably engaging the slot of the device with a distal end of the interior tube. In the device of Cartledge, the push rod engages the article but the interior tube is not configured to do so. Therefore, there would be no motivation to modify the prior art to function in the clamed manner.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “at least one securing device”, “a body”, “a first deployment state” and “a second securing state” in lines 2-3. These limitations are previously set forth in claim 1. It is unclear if the limitations recited in claim 2 are referring to the same elements set forth in claim 1 or if they are intended to recite additional elements. As interpreted by examiner and for the purpose of examination, the limitations in claim 2 are understood to be a repeat of claim 1 and not reciting additional elements. Furthermore, “the second securing state comprising at least a section of the first portion of the body assuming a curved geometry embedded in the tissue” as recited in claim 2 is a repeat of limitations previously recited in claim 1. Repeated limitations found in claim 2 should be removed from the claim.
Claim 3 recites “providing at least one securing device comprises providing at least one securing device”. Claim 1 already sets forth “providing at least one securing device”. Therefore, the recitation in claim 3 of providing at least one securing device appears to be redundant and it is unclear if this step is referring to the same securing device set forth in claim 1 or an additional securing device.
Claim 4 recites “providing a system for securing the article to the tissue comprises providing a system for securing the article to the tissue”. Claim 1 already sets forth “providing a system for securing the article to the tissue”. Therefore, the recitation in claim 4 of providing a system for securing the 
Claims 5-8 are rejected under 35 USC 112(b) because they depend from claim 4 and therefore contain he same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartledge et al. (US 2008/0306586).
Regarding claim 1, Cartledge et al. discloses a method of securing an article (320, FIG 26F) to a tissue (340, FIG 26F), the method comprising: providing a system (300, FIGs 16A-28) for securing the article (320) to the tissue (340) the system comprising a housing (362 and 324, FIGs 24-25, paragraph [0125]) having a distal end, wherein at least a portion of the distal end of the housing is configured to engage the article with a surface of the tissue (FIG 28, 324 is at least configured to apply pressure to engage the article 320 with the tissue. Additionally, the distal end of 362 is at least configured to apply pressure to engage the article 320 with the tissue); providing at least one securing device (336, FIGs 26F-26H) comprising: a body transitionable from a first deployment state (Straightened within 318, 
Regarding claim 2, Cartledge et al. discloses providing at least one securing device comprises providing at least one securing device (336, FIGs 26F-26H) having a body transitionable from a first deployment state (Straightened within 318, Paragraph [0144] discloses 336 can have properties as described with respect to FIGs 9A-9D in paragraph [0115]) to a second securing state (FIG 26G, paragraph [0147]), wherein the first deployment state is a linearly extended state (FIG 9A, paragraph [0115]), and the second securing state comprising at least a section of the first portion of the body assuming a curved geometry embedded in the tissue (FIGs 26F-26G show the curved first portion 
Regarding claim 4, Cartledge et al. discloses providing a system for securing the article to the tissue comprises providing a system for securing the article to the tissue, wherein the system further comprises: a medial tube (368) at least partially disposed within the system housing (When in a retracted position); an interior tube (318) at least partially disposed within the medial tube (FIGs 26F-26G; dotted lines show a portion of interior tube 318 disposed within the medial tube); and a push rod (338)  at least partially disposed within the interior tube (FIGs 26F-26H).  
Regarding claim 8, Cartledge et al. discloses releasing the securing device from the distal end of the housing comprises: contacting a tab with a distal end of the push rod (See FIG 26F below); extending the push rod in a distal direction (FIGs 26F-26H, paragraph [0147]); and extending the medial tube in a proximal direction (FIG 27, paragraphs [0059 and 0151]).


    PNG
    media_image1.png
    246
    504
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cartledge et al. (US 2008/0306586) in view of Golden et al. (US 2004/0068276).
Regarding claim 3, Cartledge et al. discloses the invention substantially as claimed, as set forth above for claim 1. 
Cartledge fails to disclose providing at least one securing device comprises providing at least one securing device further comprising a tab standoff in mechanical communication with the medial portion of the body at a first standoff end and a tab at a second standoff end, wherein the tab is displaced by a slot from the body.  
However, Golden et al. teaches a system (900, FIGs 10A-10D) for securing an article ("G") to a tissue ("A") by releasably engaging at least one securing device (910, FIGs 10A-10D), wherein the securing device has a tab standoff (See FIG 10B below. The area forming notch 910N is interpreted as a tab standoff because it has a different profile than a remainder of the securing device and forms a groove for the push rod to engage) in mechanical communication with the medial portion of the body 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the securing device of Cartledge et al. to comprise a tab standoff, as taught by Golden et al., for the purpose of providing a larger surface area for the push rod to engage when advancing the securing device for deployment to ensure increased contact between the two surfaces. 

    PNG
    media_image2.png
    463
    720
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./Examiner, Art Unit 3771    

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771